


 

Exhibit 10.2

[g113032kmi001.jpg]

 

 

January 7, 2008

 

Mr. Robert Kocourek

531 Ballymote Court

Matthews, NC 28104

 

 

Re:  Change in Control Severance Compensation Agreement

 

Dear Bob:

 

The board of directors (the “Board”) of Polymer Group, Inc. (the “Company”) has
determined that it is in the best interests of the Company and its shareholders
to assure the continued dedication to the Company of certain senior management
personnel, notwithstanding any possibility, threat or occurrence of a Change in
Control of the Company (as defined below) or other situations that could result
in the termination of your employment.  Accordingly, in order to encourage your
continued attention and dedication to your assigned duties regardless of any
such possibility, threat or occurrence, the Board has authorized the Company to
enter into this “Change in Control Severance Compensation Agreement” (the
“Agreement”) in order to provide you with certain compensation and other
benefits in the event that your employment with the Company is terminated under
the circumstances set forth below.

 

The terms and conditions of this Agreement are as follows:

 


1.               TERM OF THE AGREEMENT.  (A) THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE DATE EXECUTED BY THE COMPANY BELOW AND SHALL END ON DECEMBER 31,
2009; SUBJECT TO ANY EXTENSION UNDER PARAGRAPH 1(B) BELOW.  IN ADDITION, THE
TERM OF THIS AGREEMENT SHALL AUTOMATICALLY END UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING:


 


(I)                                     YOUR DEATH OR RECEIPT OF A NOTICE OF
TERMINATION DUE TO DISABILITY;


 


(II)                                  YOUR ATTAINMENT OF YOUR RETIREMENT DATE;
OR


 


(III)                               A DETERMINATION BY THE BOARD THAT YOU ARE NO
LONGER ELIGIBLE TO RECEIVE THE BENEFITS SET FORTH IN THIS AGREEMENT IN
CONNECTION WITH YOUR TERMINATION PRIOR TO A CHANGE IN CONTROL OF THE COMPANY DUE
TO PERFORMANCE-RELATED MATTERS AND YOUR RECEIPT OF NOTICE OF ANY SUCH
DETERMINATION; PROVIDED, THAT SUCH A DETERMINATION SHALL HAVE NO EFFECT IF MADE
IN ANTICIPATION OF A CHANGE IN CONTROL OF THE COMPANY AND FOR THE SOLE PURPOSE
OF AVOIDING APPLICATION OF THIS AGREEMENT TO YOUR TERMINATION, IN WHICH CASE
YOUR TERMINATION SHALL BE DEEMED TO HAVE BEEN A TERMINATION WITHOUT CAUSE
PURSUANT TO THIS AGREEMENT AND, IF THE CHANGE IN CONTROL OF THE COMPANY OCCURS
DURING THE TERM AND WITHIN TWELVE (12) MONTHS OF YOUR TERMINATION, YOU SHALL BE
ENTITLED TO THE BENEFITS PURSUANT TO PARAGRAPH 4 PAYABLE ON THE LATER OF (I) THE
FIRST BUSINESS DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE


 


 

--------------------------------------------------------------------------------



 


TERMINATION OCCURS AND (II) FIVE (5) DAYS FOLLOWING THE DATE OF THE CHANGE IN
CONTROL OF THE COMPANY, BUT IN ANY EVENT NO LATER THAN THE LAST DAY OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS.


 


(B)                                IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY, SUBJECT TO PARAGRAPH 1(A), THE TERM OF THIS AGREEMENT SHALL BE
AUTOMATICALLY EXTENDED TO THE EARLIER OF:  (I) THE DATE THAT IS ONE YEAR FROM
THE DATE SUCH CHANGE IN CONTROL OF THE COMPANY OCCURRED; OR (II) THE OCCURRENCE
OF AN EVENT DESCRIBED IN PARAGRAPH 1(A)(I) OR 1(A)(II) ABOVE.


 


2.               CHANGE IN CONTROL OF THE COMPANY.  FOR PURPOSES OF THIS
AGREEMENT, A “CHANGE IN CONTROL OF THE COMPANY” SHALL MEAN ANY OF THE FOLLOWING
EVENTS:


 


(A)                              IF ANY “PERSON” OR “GROUP” AS THOSE TERMS ARE
USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT OR ANY SUCCESSORS THERETO,
OTHER THAN AN EXEMPT PERSON, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN
RULE 13D-3 UNDER THE EXCHANGE ACT OR ANY SUCCESSOR THERETO), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING (A) 50% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES OR (B) 30% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
IF AT SUCH TIME, SUCH PERSON OR GROUP ALSO BENEFICIALLY OWNS MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES THAN AN
EXEMPT PERSON; OR


 


(B)                                DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD AND ANY NEW
DIRECTORS WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS WAS APPROVED BY AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY THEREOF; OR


 


(C)                                THE CONSUMMATION OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
(A) WHICH WOULD RESULT IN ALL OR A PORTION OF THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION OR (B) BY WHICH THE CORPORATE EXISTENCE OF THE
COMPANY IS NOT AFFECTED AND FOLLOWING WHICH THE COMPANY’S CHIEF EXECUTIVE
OFFICER AND DIRECTORS RETAIN THEIR POSITIONS WITH THE COMPANY (AND CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD); OR


 


(D)                               THE CONSUMMATION OF A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR CONSUMMATION OF THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS, OTHER THAN A SALE TO
AN EXEMPT PERSON.


 


(E)                                 FOR PURPOSES OF THIS AGREEMENT, THE TERM
(I) “EXEMPT PERSON” MEANS (A) MATLINPATTERSON GLOBAL OPPORTUNITIES FUND L.P.,
MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS, L.P., MATLINPATTERSON GLOBAL
OPPORTUNITIES PARTNERS B, L.P., MATLINPATTERSON LLC, MATLINPATTERSON ASSET
MANAGEMENT LLC, MATLINPATTERSON GLOBAL ADVISERS LLC,


 


2

--------------------------------------------------------------------------------



 


MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (BERMUDA), L.P., MATLINPATTERSON
GLOBAL PARTNERS LLC AND ANY OF THEIR RESPECTIVE AFFILIATED ENTITIES, (B) ANY
PERSON, ENTITY OR GROUP UNDER THE CONTROL OF ANY PARTY INCLUDED IN CLAUSE (A),
OR (C) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A TRUSTEE OR OTHER
ADMINISTRATOR OR FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY.


 


3.               TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL OF THE
COMPANY.


 


(A)                              TERMINATION.  IF A CHANGE IN CONTROL OF THE
COMPANY OCCURS, YOU SHALL BE ENTITLED, UPON THE SUBSEQUENT TERMINATION OF YOUR
EMPLOYMENT (BUT ONLY IF THE “TERMINATION OF YOUR EMPLOYMENT” ALSO CONSTITUTES A
“SEPARATION FROM SERVICE” AS DEFINED IN TREASURY REGULATION §1.409A-1(H), AS
AMENDED OR SUPPLEMENTED FROM TIME TO TIME) WITH THE COMPANY (“TERMINATION”), TO
THE BENEFITS DESCRIBED IN PARAGRAPH 4 BELOW, UNLESS SUCH TERMINATION IS:  (I) BY
YOU OTHER THAN FOR GOOD REASON; (II) BY THE COMPANY FOR CAUSE OR BECAUSE OF YOUR
DISABILITY; OR (III) BECAUSE OF YOUR DEATH OR ATTAINMENT OF YOUR RETIREMENT
DATE.  ANY TERMINATION (EXCEPT A TERMINATION RESULTING FROM YOUR DEATH) SHALL BE
MADE BY WRITTEN NOTICE OF TERMINATION FROM THE PARTY INITIATING SUCH TERMINATION
TO THE OTHER PARTY TO THIS AGREEMENT.


 


(B)                                NOTICE OF TERMINATION.  A NOTICE OF
TERMINATION SHALL MEAN A WRITTEN DOCUMENT STATING THE SPECIFIC PROVISION IN THIS
AGREEMENT UPON WHICH A TERMINATION IS BASED AND OTHERWISE SETTING FORTH THE
FACTS AND CIRCUMSTANCES WHICH PROVIDE THE BASIS FOR A TERMINATION.


 


(C)                                DATE OF TERMINATION.  THE DATE OF TERMINATION
SHALL MEAN:  (I) IF THE TERMINATION OCCURS AS A RESULT OF DISABILITY, THIRTY
(30) DAYS AFTER A NOTICE OF TERMINATION IS GIVEN; (II) IF THE TERMINATION OCCURS
FOR GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION; AND (III) IF
THE TERMINATION OCCURS FOR ANY OTHER REASON, THE DATE ON WHICH THE NOTICE OF
TERMINATION IS GIVEN.


 


(D)                               GOOD REASON.  A TERMINATION FOR GOOD REASON
SHALL MEAN A TERMINATION AS A RESULT OF:


 


(I)                                     THE ASSIGNMENT TO YOU, WITHOUT YOUR
EXPRESS WRITTEN CONSENT, OF ANY DUTIES REASONABLY INCONSISTENT WITH YOUR
POSITION, DUTIES, RESPONSIBILITIES AND STATUS WITH THE COMPANY IMMEDIATELY PRIOR
TO A CHANGE IN CONTROL OF THE COMPANY, OR A CHANGE IN YOUR TITLES OR OFFICES (IF
ANY) IN EFFECT IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OF THE COMPANY, OR ANY
REMOVAL OF YOU FROM, OR ANY FAILURE TO REELECT YOU TO, ANY OF SUCH POSITIONS,
EXCEPT IN CONNECTION WITH YOUR TERMINATION FOR CAUSE, DEATH, DISABILITY, OR AS A
RESULT OF YOUR ATTAINMENT OF YOUR RETIREMENT DATE; OR


 


(II)                                  A REDUCTION BY THE COMPANY IN YOUR BASE
SALARY AS IN EFFECT ON THE DATE HEREOF, OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME THEREAFTER; OR


 


(III)                               THE FAILURE OF THE COMPANY TO CONTINUE IN
EFFECT ANY MATERIAL COMPENSATION, WELFARE OR BENEFIT PLAN IN WHICH YOU ARE
PARTICIPATING AT THE TIME OF A CHANGE IN


 


3

--------------------------------------------------------------------------------



 


CONTROL OF THE COMPANY, WITHOUT SUBSTITUTING THEREFOR PLANS PROVIDING YOU WITH
SUBSTANTIALLY SIMILAR BENEFITS AT SUBSTANTIALLY THE SAME COST TO YOU; OR THE
TAKING OF ANY ACTION BY THE COMPANY WHICH WOULD ADVERSELY AFFECT YOUR
PARTICIPATION IN OR MATERIALLY REDUCE YOUR BENEFITS OR MATERIALLY INCREASE THE
COST TO YOU UNDER ANY OF SUCH PLANS OR DEPRIVE YOU OF ANY MATERIAL FRINGE
BENEFIT ENJOYED BY YOU AT THE TIME OF THE CHANGE IN CONTROL OF THE COMPANY; OR


 


(IV)                              ANY PURPORTED TERMINATION FOR CAUSE OR
DISABILITY WITHOUT GROUNDS THEREFOR; OR


 


(V)                                 A REQUIREMENT THAT YOU RELOCATE YOUR
PRINCIPAL RESIDENCE AT LEAST 100 MILES FROM THAT IN EFFECT PRIOR TO THE CHANGE
IN CONTROL TO CONTINUE TO PROVIDE SERVICES TO THE COMPANY.


 


(E)                                 CAUSE.  A TERMINATION FOR CAUSE SHALL MEAN A
TERMINATION AS A RESULT OF ONE OR MORE OF THE FOLLOWING:  (I) A MATERIAL BREACH
OF THIS AGREEMENT BY YOU; PROVIDED, THAT IF SUCH BREACH IS CAPABLE OF BEING
CURED, YOU SHALL BE PROVIDED 15 DAYS NOTICE TO CURE SUCH BREACH, (II) A BREACH
OF YOUR DUTY OF LOYALTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ACT OF
DISHONESTY OR FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
(III) THE COMMISSION BY YOU OF A FELONY, A CRIME INVOLVING MORAL TURPITUDE OR
OTHER ACT OR OMISSION CAUSING MATERIAL HARM TO THE STANDING AND REPUTATION OF
THE COMPANY AND ITS SUBSIDIARIES, (IV) REPORTING TO WORK UNDER THE INFLUENCE OF
ALCOHOL OR ILLEGAL DRUGS, THE USE OF ILLEGAL DRUGS (WHETHER OR NOT AT THE
WORKPLACE) OR OTHER REPEATED CONDUCT CAUSING THE COMPANY OR ANY OF ITS
SUBSIDIARIES SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE OR ECONOMIC HARM, OR
(V) ANY ACT OR OMISSION AIDING OR ABETTING A COMPETITOR, SUPPLIER OR CUSTOMER OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE MATERIAL DISADVANTAGE OR DETRIMENT
OF THE COMPANY AND ITS SUBSIDIARIES.  THE BURDEN FOR ESTABLISHING THE VALIDITY
OF ANY TERMINATION FOR CAUSE SHALL REST UPON THE COMPANY.  NO TERMINATION SHALL
BE DEEMED TO BE FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO
YOU A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD CALLED AND HELD FOR SUCH
PURPOSE (AFTER REASONABLE NOTICE IS PROVIDED TO YOU AND YOU ARE GIVEN AN
OPPORTUNITY, TOGETHER WITH COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT,
IN THE GOOD FAITH OPINION OF THE BOARD, YOU ARE GUILTY OF THE CONDUCT DESCRIBED
ABOVE, AND SPECIFYING THE PARTICULARS THEREOF IN REASONABLE DETAIL.


 


(F)                                 DISABILITY.  A “DISABILITY” SHALL MEAN THAT,
AS A RESULT OF YOUR INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, YOU SHALL HAVE
BEEN UNABLE TO PERFORM YOUR DUTIES WITH THE COMPANY FOR A PERIOD OF SIX
(6) MONTHS, AND HAVE NO PROSPECT OF RETURNING TO EMPLOYMENT WITH THE COMPANY
WITHIN AN ADDITIONAL SIX (6) MONTHS; PROVIDED, THAT THE COMPANY SHALL HAVE MADE
A REASONABLE ACCOMMODATION OF ANY SUCH INCAPACITY PURSUANT TO, AND SHALL
OTHERWISE HAVE COMPLIED IN ALL RESPECTS WITH, THE PROVISIONS OF THE AMERICANS
WITH DISABILITIES ACT OF 1990 OR ANY SUCCESSORS THERETO.


 


(G)                                RETIREMENT DATE.  YOUR “RETIREMENT DATE”
SHALL MEAN THE DATE ON WHICH YOU ATTAIN AGE 70-1/2.


 


4.               BENEFITS.  SUBJECT IN EACH CASE TO PARAGRAPH 3(A),


 


4

--------------------------------------------------------------------------------



 


(A)                              THE COMPANY SHALL PAY TO YOU IN A LUMP SUM
PAYMENT WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, AN
AMOUNT THAT IS THE SUM OF (I) TWELVE (12) TIMES YOUR MONTHLY BASE SALARY AT THE
RATE IN EFFECT AT THE TIME A NOTICE OF TERMINATION IS GIVEN AND (II) ONE TIMES
THE GREATER OF (X) YOUR ANNUAL BONUS EARNED FOR THE MOST-RECENTLY COMPLETED
FISCAL YEAR OF THE COMPANY AND (Y) YOUR ANNUAL TARGET BONUS FOR THE YEAR WHICH
INCLUDES THE DATE OF TERMINATION; PROVIDED, THAT YOU SHALL HAVE EXECUTED A
REASONABLE AND CUSTOMARY RELEASE IN FAVOR OF THE COMPANY AND ITS SUBSIDIARIES
RELEASING ALL CLAIMS RELATED TO OR ARISING OUT OF THE TERMINATION OF YOUR
EMPLOYMENT.


 


(B)                                IN ADDITION TO ANY RIGHTS YOU MAY HAVE UNDER
THE 2005 EMPLOYEE RESTRICTED STOCK PLAN, ALL OF YOUR THEN-UNVESTED SHARES OF
RESTRICTED STOCK ISSUED UNDER SUCH PLAN SHALL VEST AS OF THE DATE OF TERMINATION
AND, 90 DAYS THEREAFTER, YOU SHALL BE FREE TO SELL SUCH SHARES WITHOUT
RESTRICTION.


 


(C)                                THE COMPANY SHALL MAINTAIN IN FULL FORCE AND
EFFECT, FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING YOUR DATE OF TERMINATION,
ALL LIFE INSURANCE AND MEDICAL INSURANCE PLANS AND PROGRAMS (THE “COMPANY
PROGRAMS”) IN WHICH YOU ARE ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO THE
DATE OF TERMINATION; PROVIDED THAT YOUR CONTINUED PARTICIPATION IS POSSIBLE
UNDER THE TERMS AND PROVISIONS OF SUCH COMPANY PROGRAMS.  IN THE EVENT THAT YOUR
PARTICIPATION IN ANY COMPANY PROGRAM IS NOT PERMITTED UNDER THE TERMS AND
PROVISIONS THEREOF, THE COMPANY WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
PROVIDE YOU WITH, OR ARRANGE COVERAGE FOR YOU WHICH IS SUBSTANTIALLY SIMILAR TO
(INCLUDING COMPARABLE TERMS), THE COVERAGE THAT YOU WOULD HAVE RECEIVED UNDER
THE APPLICABLE COMPANY PROGRAM.  NOTWITHSTANDING THE FOREGOING, THE COMPANY’S
OBLIGATIONS UNDER THIS PARAGRAPH 4(C) SHALL TERMINATE WITH RESPECT TO ANY
COMPANY PROGRAM ON THE DATE THAT YOU FIRST BECOME ELIGIBLE, AFTER YOUR DATE OF
TERMINATION, FOR THE SAME TYPE OF COVERAGE UNDER ANOTHER EMPLOYER’S PLAN.


 


(D)                               THE COMPANY SHALL PAY ALL REASONABLE LEGAL
FEES AND EXPENSES INCURRED BY YOU AS A RESULT OF YOUR TERMINATION (INCLUDING ALL
SUCH REASONABLE FEES AND EXPENSES, IF ANY, INCURRED IN CONTESTING OR DISPUTING
YOUR TERMINATION OR IN SEEKING TO OBTAIN OR ENFORCE ANY RIGHTS OR BENEFITS
PROVIDED BY THIS AGREEMENT).


 


(E)                                 THE COMPANY SHALL PAY THE COSTS OF
REASONABLE OUTPLACEMENT SERVICES UNTIL YOU ARE EMPLOYED ON A FULL-TIME BASIS;
PROVIDED THAT PAYMENT BY THE COMPANY OF SUCH COSTS SHALL NOT EXCEED $15,000.


 


(F)                                 YOU SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS PARAGRAPH 4 BY SEEKING OTHER
EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN
THIS PARAGRAPH 4 BE REDUCED BY ANY COMPENSATION EARNED BY YOU AS A RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER AFTER THE DATE OF TERMINATION, OR OTHERWISE,
EXCEPT AS SPECIFICALLY PROVIDED IN PARAGRAPH 4(C).


 


(G)                                NOTWITHSTANDING THE ABOVE AND UNLESS EXEMPT
UNDER TREASURY REGULATION §1.409A-1(B)(9), IF YOU ARE A “SPECIFIED EMPLOYEE”
WITHIN THE MEANING OF CODE §416(I) AND TREASURY REGULATION §1.409A-1(I), NO
PAYMENTS MAY BE MADE UNDER THIS AGREEMENT BEFORE THE


 


5

--------------------------------------------------------------------------------



 


DATE THAT IS SIX MONTHS AFTER THE TERMINATION (OR, IF EARLIER, THE DATE OF DEATH
OF THE SPECIFIED EMPLOYEE).  IN SUCH CASE, ALL PAYMENTS TO WHICH YOU ARE
ENTITLED DURING THE FIRST SIX MONTHS SHALL BE ACCUMULATED AND PAID ON THE FIRST
DATE OF THE SEVENTH MONTH FOLLOWING TERMINATION.


 


(H)                               IF IT IS DETERMINED THAT ANY PAYMENTS
HEREUNDER, EITHER SEPARATELY OR IN CONJUNCTION WITH ANY OTHER PAYMENTS, BENEFITS
AND ENTITLEMENTS RECEIVED BY YOU HEREUNDER, WOULD CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), AND THEREBY BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE TAX”), THEN IN SUCH EVENT, THE
COMPANY SHALL BE OBLIGATED TO PAY TO YOU PROMPTLY FOLLOWING SUCH DETERMINATION
AND UPON NOTICE THEREOF A “GROSS-UP” PAYMENT IN AN AMOUNT EQUAL TO THE AMOUNT OF
SUCH EXCISE TAX, PLUS ALL FEDERAL AND STATE INCOME OR OTHER TAXES WITH RESPECT
TO THE PAYMENT OF THE AMOUNT OF SUCH EXCISE TAX, INCLUDING ALL SUCH TAXES
(INCLUDING ANY ADDITIONAL EXCISE TAX) WITH RESPECT TO ANY SUCH GROSS-UP PAYMENT.


 


5.                                       CONFIDENTIAL INFORMATION.


 


(A)                              OBLIGATION TO MAINTAIN CONFIDENTIALITY.  YOU
ACKNOWLEDGE THAT THE CONTINUED SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES,
DEPENDS UPON THE USE AND PROTECTION OF A LARGE BODY OF CONFIDENTIAL AND
PROPRIETARY INFORMATION.  ALL OF SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION
EXISTING PRIOR HERETO, NOW EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE
REFERRED TO IN THIS AGREEMENT AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL
INFORMATION WILL BE INTERPRETED AS BROADLY AS POSSIBLE TO INCLUDE ALL
INFORMATION OF ANY SORT (WHETHER MERELY REMEMBERED OR EMBODIED IN A TANGIBLE OR
INTANGIBLE FORM) THAT IS (I) RELATED TO THE COMPANY’S OR ITS SUBSIDIARIES’
CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT GENERALLY OR PUBLICLY KNOWN. 
CONFIDENTIAL INFORMATION INCLUDES, WITHOUT SPECIFIC LIMITATION, THE INFORMATION,
OBSERVATIONS AND DATA OBTAINED BY YOU DURING THE COURSE OF YOUR PERFORMANCE
UNDER THIS AGREEMENT CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES, INFORMATION CONCERNING ACQUISITION OPPORTUNITIES IN OR REASONABLY
RELATED TO THE COMPANY’S OR IT SUBSIDIARIES’ BUSINESS OR INDUSTRY OF WHICH YOU
BECOME AWARE DURING YOUR EMPLOYMENT, THE PERSONS OR ENTITIES THAT ARE CURRENT,
FORMER OR PROSPECTIVE SUPPLIERS OR CUSTOMERS OF ANY ONE OR MORE OF THEM DURING
YOUR COURSE OF PERFORMANCE UNDER THIS AGREEMENT, AS WELL AS DEVELOPMENT,
TRANSITION AND TRANSFORMATION PLANS, METHODOLOGIES AND METHODS OF DOING
BUSINESS, STRATEGIC, MARKETING AND EXPANSION PLANS, INCLUDING PLANS REGARDING
PLANNED AND POTENTIAL SALES, FINANCIAL AND BUSINESS PLANS, EMPLOYEE LISTS AND
TELEPHONE NUMBERS, LOCATIONS OF SALES REPRESENTATIVES, NEW AND EXISTING PROGRAMS
AND SERVICES, PRICES AND TERMS, CUSTOMER SERVICE, INTEGRATION PROCESSES,
REQUIREMENTS AND COSTS OF PROVIDING SERVICE, SUPPORT AND EQUIPMENT.  THEREFORE,
YOU AGREE THAT YOU SHALL NOT DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE FOR YOUR
OWN ACCOUNT ANY OF SUCH CONFIDENTIAL INFORMATION WITHOUT THE BOARD’S PRIOR
WRITTEN CONSENT, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL INFORMATION
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS
A RESULT OF YOUR ACTS OR OMISSIONS TO ACT OR (II) IS REQUIRED TO BE DISCLOSED
PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER.  YOU AGREE TO DELIVER TO THE
COMPANY AT THE END OF YOUR EMPLOYMENT, OR AT ANY OTHER TIME THE COMPANY MAY
REQUEST IN WRITING, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS AND OTHER
DOCUMENTS (AND COPIES THEREOF) RELATING TO THE BUSINESS OF THE COMPANY OR ITS


 


6

--------------------------------------------------------------------------------



 


SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL CONFIDENTIAL INFORMATION) THAT
YOU MAY THEN POSSESS OR HAVE UNDER YOUR CONTROL.


 


(B)                                OWNERSHIP OF INTELLECTUAL PROPERTY.  YOU
AGREE TO MAKE PROMPT AND FULL DISCLOSURE TO THE COMPANY OR ITS SUBSIDIARIES, AS
THE CASE MAY BE, OF ALL IDEAS, DISCOVERIES, TRADE SECRETS, INVENTIONS,
INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS OF DOING BUSINESS, PROCESSES,
PROGRAMS, DESIGNS, ANALYSES, DRAWINGS, REPORTS, DATA, SOFTWARE, FIRMWARE, LOGOS
AND ALL SIMILAR OR RELATED INFORMATION (WHETHER OR NOT PATENTABLE AND WHETHER OR
NOT REDUCED TO PRACTICE) THAT RELATE TO THE COMPANY’S OR ITS SUBSIDIARIES’
ACTUAL OR ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT, OR EXISTING OR FUTURE
PRODUCTS OR SERVICES AND THAT ARE CONCEIVED, DEVELOPED, ACQUIRED, CONTRIBUTED
TO, MADE, OR REDUCED TO PRACTICE BY YOU (EITHER SOLELY OR JOINTLY WITH OTHERS)
WHILE EMPLOYED BY THE COMPANY OR IT SUBSIDIARIES AND FOR A PERIOD OF ONE
(1) YEAR THEREAFTER (COLLECTIVELY, “WORK PRODUCT”).  ANY COPYRIGHTABLE WORK
FALLING WITHIN THE DEFINITION OF WORK PRODUCT SHALL BE DEEMED A “WORK MADE FOR
HIRE” UNDER THE COPYRIGHT LAWS OF THE UNITED STATES, AND OWNERSHIP OF ALL RIGHT
THEREIN SHALL VEST IN THE COMPANY OR ITS SUBSIDIARY.  TO THE EXTENT THAT ANY
WORK PRODUCT IS NOT DEEMED TO BE A “WORK MADE FOR HIRE,” YOU HEREBY ASSIGN AND
AGREE TO ASSIGN TO THE COMPANY OR SUCH SUBSIDIARY ALL RIGHT, TITLE AND INTEREST,
INCLUDING WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY RIGHTS THAT YOU MAY HAVE
IN AND TO SUCH WORK PRODUCT.  YOU SHALL PROMPTLY PERFORM ALL ACTIONS REASONABLY
REQUESTED BY THE BOARD (WHETHER DURING OR AFTER YOUR EMPLOYMENT) TO ESTABLISH
AND CONFIRM THE COMPANY’S OR SUCH SUBSIDIARY’S OWNERSHIP (INCLUDING, WITHOUT
LIMITATION, PROVIDING TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF
ATTORNEY, AND OTHER INSTRUMENTS).


 


(C)                                THIRD PARTY INFORMATION.  YOU UNDERSTAND THAT
THE COMPANY AND ITS SUBSIDIARIES WILL RECEIVE FROM THIRD PARTIES CONFIDENTIAL OR
PROPRIETARY INFORMATION (“THIRD PARTY INFORMATION”) SUBJECT TO A DUTY ON THE
COMPANY’S AND ITS SUBSIDIARIES’ PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH
INFORMATION AND TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  DURING YOUR
EMPLOYMENT AND THEREAFTER, AND WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF
PARAGRAPH 5(A) ABOVE, YOU WILL HOLD THIRD PARTY INFORMATION IN THE STRICTEST
CONFIDENCE AND WILL NOT DISCLOSE TO ANYONE (OTHER THAN PERSONNEL OF THE COMPANY
OR ITS SUBSIDIARIES WHO NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THEIR
WORK FOR THE COMPANY OR SUCH SUBSIDIARIES) OR USE, EXCEPT IN CONNECTION WITH HIS
WORK FOR THE COMPANY OR ITS SUBSIDIARIES, THIRD PARTY INFORMATION UNLESS
EXPRESSLY AUTHORIZED BY A MEMBER OF THE BOARD IN WRITING.


 


6.               NON-COMPETE, NON-SOLICITATION.


 


(A)                              IN FURTHER CONSIDERATION OF THE COMPENSATION TO
BE PAID TO YOU HEREUNDER, WHETHER UNDER ARTICLE 4 OR PARAGRAPH 6(E), YOU
ACKNOWLEDGE THAT DURING THE COURSE OF YOUR EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES YOU SHALL BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS PREDECESSORS AND
ITS SUBSIDIARIES AND THAT YOUR SERVICES SHALL BE OF SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFORE, YOU
AGREE THAT, DURING THE TIME YOU ARE EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TIME EQUAL TO TWELVE (12) MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), YOU SHALL
NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN,
CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY


 


7

--------------------------------------------------------------------------------



 


BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS
SUCH BUSINESSES EXIST OR ARE IN PROCESS DURING YOUR EMPLOYMENT ON THE DATE OF
THE TERMINATION OR EXPIRATION OF YOUR EMPLOYMENT, WITHIN ANY GEOGRAPHICAL AREA
IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH
BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT YOU FROM BEING A PASSIVE OWNER OF NOT
MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS
PUBLICLY TRADED, SO LONG AS YOU HAVE NO ACTIVE PARTICIPATION IN THE BUSINESS OF
SUCH CORPORATION.


 


(B)                                DURING THE NONCOMPETE PERIOD, YOU SHALL NOT
DIRECTLY OR INDIRECTLY THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY
PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING
YOUR EMPLOYMENT OR (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER,
LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY
SUBSIDIARY TO CEASE DOING BUSINESS WITH THE COMPANY OR SUCH SUBSIDIARY, OR IN
ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER,
LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY SUBSIDIARY (INCLUDING,
WITHOUT LIMITATION, MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR
COMMUNICATIONS REGARDING THE COMPANY OR ITS SUBSIDIARIES).


 


(C)                                IF, AT THE TIME OF ENFORCEMENT OF THIS
PARAGRAPH 6, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.


 


(D)                               IN THE EVENT OF THE BREACH OR A THREATENED
BREACH BY YOU OF ANY OF THE PROVISIONS OF THIS PARAGRAPH 6, THE COMPANY WOULD
SUFFER IRREPARABLE HARM, AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND
REMEDIES EXISTING IN ITS FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND/OR INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF
COMPETENT JURISDICTION IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF THE
PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN ADDITION, IN
THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY YOU OF THIS PARAGRAPH 6, THE
NONCOMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR VIOLATION HAS BEEN DULY
CURED.  YOU ACKNOWLEDGE THAT THE RESTRICTIONS CONTAINED IN PARAGRAPH 6 ARE
REASONABLE AND THAT YOU HAVE BEEN GIVEN THE OPPORTUNITY TO REVIEW THE PROVISIONS
OF THIS AGREEMENT WITH LEGAL COUNSEL.


 


(E)                                 ABSENT A CHANGE IN CONTROL OF THE COMPANY,
YOU SHALL BE ENTITLED, UPON YOUR TERMINATION (UNLESS SUCH TERMINATION IS (I) BY
YOU OTHER THAN FOR GOOD REASON; (II) BY THE COMPANY FOR CAUSE OR BECAUSE OF YOUR
DISABILITY; OR (III) BECAUSE OF YOUR DEATH OR ATTAINMENT OF YOUR RETIREMENT
DATE), TO THOSE COMPANY BENEFITS TO WHICH YOU WOULD OTHERWISE BE ENTITLED;
PROVIDED THAT YOU SHALL RECEIVE AN AMOUNT OF SEVERANCE PAY EQUAL TO NO LESS THAN
THE AMOUNT SET FORTH IN PARAGRAPH 4(A).


 


8

--------------------------------------------------------------------------------



 


7.               MISCELLANEOUS.


 


(A)                              LIMITATION OF EFFECT.  EXCEPT AS MAY OTHERWISE
BE PROVIDED IN PARAGRAPH 1(A)(III) OR PARAGRAPH 6(E), NOTWITHSTANDING ANY OTHER
PROVISION IN THIS AGREEMENT, THIS AGREEMENT SHALL HAVE NO EFFECT ON ANY
TERMINATION OF YOUR EMPLOYMENT PRIOR TO A CHANGE IN CONTROL OF THE COMPANY, OR
UPON ANY TERMINATION OF YOUR EMPLOYMENT AT ANY TIME AS A RESULT OF YOUR
DISABILITY, ATTAINMENT OF YOUR RETIREMENT DATE, OR DEATH; AND UPON THE
OCCURRENCE OF ANY SUCH EVENTS, YOU SHALL RECEIVE ONLY THOSE BENEFITS TO WHICH
YOU WOULD HAVE BEEN OTHERWISE ENTITLED PRIOR TO A CHANGE IN CONTROL OF THE
COMPANY.


 


(B)                                SUCCESSORS.  (I)  THE COMPANY WILL REQUIRE
ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY, TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM THIS AGREEMENT IF
NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH
ASSUMPTION OR AGREEMENT PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL
BE A BREACH OF THIS AGREEMENT.


 


(II)                                  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY YOUR PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF YOU
SHOULD DIE WHILE ANY AMOUNTS WOULD STILL BE PAYABLE TO YOU HEREUNDER IF YOU HAD
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO YOUR DEVISEE, LEGATEE OR
OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO YOUR ESTATE.


 


(C)                                NOTICE.  NOTICES PROVIDED FOR IN THE
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
DELIVERED IN PERSON OR MAILED BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, TO YOU AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF
THIS AGREEMENT, OR TO THE COMPANY AT POLYMER GROUP, INC., 9335 HARRIS CORNERS
PARKWAY, SUITE 300, CHARLOTTE, NC 28269, ATTN: VICE PRESIDENT, GLOBAL HUMAN
RESOURCES, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE
OTHER IN WRITING, EXCEPT THAT NOTICES OF CHANGE OF ADDRESS SHALL BE EFFECTIVE
ONLY UPON RECEIPT BY THE OTHER PARTY.


 


(D)                               MODIFICATIONS.  NO PROVISION OF THIS AGREEMENT
MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER, OR
DISCHARGE IS AGREED TO IN WRITING AND IS SIGNED BY YOU AND THE COMPANY.  NO
WAIVER BY EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY
HERETO OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO
BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR
DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT
TIME.


 


(E)                                 INTERPRETATION.  THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NORTH CAROLINA.  THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


9

--------------------------------------------------------------------------------



 


(F)                                 OTHER AGREEMENTS.  THIS AGREEMENT SHALL
SUPERCEDE ALL OTHER AGREEMENTS, ARRANGEMENTS, UNDERSTANDINGS OR POLICIES,
RELATED TO THE PAYMENT OF SEVERANCE AMOUNTS BETWEEN YOU AND THE COMPANY THAT ARE
IN EXISTENCE ON THE DATE HEREOF, AND SHALL BE THE EXCLUSIVE AGREEMENT BETWEEN
YOU AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED, THAT IF
YOU WOULD OTHERWISE BE ENTITLED TO RECEIVE ANY PAYMENTS IN THE NATURE OF
SEVERANCE OR SEPARATION PAY FROM THE COMPANY, WHETHER BY SEPARATE AGREEMENT,
COMPANY POLICY, STATUTORY PROVISION OR OTHERWISE, ANY AMOUNTS OTHERWISE TO BE
RECEIVED HEREUNDER SHALL BE REDUCED ON A DOLLAR-FOR-DOLLAR BASIS BY THE AMOUNT
OF SUCH OTHER PAYMENTS YOU RECEIVE.


 


(G)                                CONSEQUENCES OF TERMINATION OR EXPIRATION. 
THE PROVISIONS OF THIS AGREEMENT THAT BY THEIR NATURE ARE INTENDED TO SURVIVE
TERMINATION OR EXPIRATION OF THIS AGREEMENT SHALL SURVIVE TERMINATION OR
EXPIRATION.


 

If you agree that the foregoing correctly sets forth the agreement between us,
please sign both copies of this Agreement in the space indicated below and
return both copies to the Company.  This Agreement will not become effective
until signed by the Company in the space indicated below.  Following proper
execution of this Agreement by you and the Company, the Company will return one
fully-executed copy to you for your files.

 

 

 

Very truly yours,

 

 

 

 

 

Polymer Group, Inc.

 

 

 

 

 

/s/Daniel L. Rikard

 

 

Daniel L. Rikard

 

 

 

 

 

Daniel L. Rikard

 

 

Vice President, General Counsel & Secretary

 

10

--------------------------------------------------------------------------------


 

Agreed to as of the date executed by Polymer Group, Inc. below:

 

EMPLOYEE

 

POLYMER GROUP, INC.

 

 

 

 

 

 

/s/ Robert Kocourek

 

/s/Mary Tomasello

Name: Robert Kocourek

 

Name: Mary Tomasello

 

 

 

Date Signed:

1-8-08

 

Title: VP Global HR

 

 

 

 

 

Effective Date:

1/23/08

 

11

--------------------------------------------------------------------------------

 
